Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“hinge” in claim 10, line 4 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 4-5, and 7-10 are objected to because of the following informalities:
In claim 1, lines 10-11 “the opening in the jacking slider” should be “an opening in the jacking slider”
In claim 2, line 4 “the moving directions of the reversing roller sets” should be “moving directions of the reversing roller sets”
In claim 5, line 2 “the number of the connecting rods” should be “ a number of the connecting rods”
In claim 7, lines 4-5 “the middle of the jacking slider” should be “ a middle of the jacking slider”
In claim 8, lines 2-3 “the diameter of the roller in the directional roller set is smaller than the diameter of the roller in the reversing roller set” should be “a diameter of a roller in the directional roller set is smaller than a diameter of a roller in the reversing roller set”
In claim 9, line 4 “the top of the jacking slider” should be “a top of the jacking slider”
In claim 9, line 5 “the lower end of the slider guide post” should be “a lower end of the slider guide post”
In claim 9, line 7 “the upper end of the slider guide post” should be “an upper end of the slider guide post”
In claim 10, line 3-4 “the other end of the eccentric shaft segment” should be “another end of the eccentric shaft segment”
In claim 10, line 4 “the eccentric shaft segment is fixed to the frame by hinge” should be ““the eccentric shaft segment is fixed to the frame by a hinge”
In claim 10, line 5 “the middle of the eccentric shaft segment” should be “a middle of the eccentric shaft segment”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in lines 2-3, 6, and 17-18. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 6, 9, 10, and 11 recites the limitation "the frame". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 and 12 recites the limitation “both ends of the connecting rod are respectively cam-connected with the eccentric roller” in lines 5-6 (claim 4) and lines 4-6. It is unclear what constitutes or qualifies as the ends being of the connecting rod being cam-connected or what additional structure is required to obtain that type of connection, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any connection between the connecting rod with the eccentric roller to be a cam-connection. 
Claim 9 recites the limitation of “the handling platform is received on a jacking rod” in lines 7-8. It is unclear if applicant is referring to multiple/different jacking rods or if the applicant is referring back the jacking rod as introduced in claim 9, line 4, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to be referring to a single jacking rod that interacts with the handling platform.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a roller reversing and jacking device and specifically a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Itoh (US Pub. No. 2017/0334643) teaches it was known in the art to have a moving device (Figures 4-10 element 3) comprising a directional roller set (element 38) fixed to a frame (elements 20/22), a reversing roller set (element 48) which moves in different directions, and a drive motor (element 58) coupled to a coupling shaft (element 61) in order to move the device. However, Itoh does the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Gleyze (US Patent No. 5,370,492) teaches it was known in the art to have a device (Figure 3 element 4) comprising a directional roller set (element 11) fixed to a frame (elements 8/9), a reversing roller set (element 12) which moves in different directions, and a drive motor (element 19/20). However, Gleyze does the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Hognaland (US Patent No. 9,422,108) teaches it was known in the art to have a device (Figures 3-5 element 4) comprising a directional roller set (element 11) fixed to a frame (elements 5/5a/5b/72), a reversing roller set (element 10) which moves in different directions, and a drive motor (element 6). However, Hognaland does the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Malik (US Pub. No. 2014/0086714) teaches it was known in the art to have a device (Figures 6A-12 element 200) comprising a directional roller set (element 216) fixed to a frame (elements 202), a reversing roller set (element 228) which moves in different directions, and a plurality of electric step motors (elements 206 226) in order to drive the wheels. However, Malik does the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/12/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723